--------------------------------------------------------------------------------

Exhibit 10.11
 
REVOLVING NOTE
 
$25,000,000
November 6, 2009



FOR VALUE RECEIVED, the undersigned, PHYSICIANS FORMULA, INC., a New York
corporation (the “Company”), hereby promises to pay to the order of WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), acting through its WELLS FARGO
BUSINESS CREDIT operating division, on the Termination Date described in the
Credit and Security Agreement dated November 6, 2009 (as amended, restated or
otherwise modified from time to time, the “Agreement”) and entered into between
Wells Fargo and Company, at Wells Fargo’s office at 245 South Los Robles Avenue,
Suite 700, Pasadena, California 91101, or at any other place designated at any
time by the holder, in lawful money of the United States of America and in
immediately available funds, the principal sum of Twenty-Five Million Dollars
($25,000,000) or the aggregate unpaid principal amount of all Advances under the
Line of Credit made by Wells Fargo to Company under the terms of the Agreement,
together with interest on the outstanding principal amount computed on the basis
of actual days elapsed in a 360-day year, from the date of this Revolving Note
until this Revolving Note is fully paid at the rate from time to time in effect
under the terms of the Agreement.  Principal and interest accruing on the unpaid
principal balance amount of this Revolving Note shall be due and payable as
provided in the Agreement.  This Revolving Note may be prepaid only in
accordance with the Agreement.
 
This Revolving Note is the Revolving Note referred to in the Agreement, and is
subject to the terms of the Agreement, which provides, among other things, for
the acceleration of this Revolving Note.  This Revolving Note is secured, among
other things, by the Agreement and the Security Documents as defined in the
Agreement, and by any other security agreements, mortgages, deeds of trust,
assignments or other instruments or agreements that may subsequently be given
for good and valuable consideration as security for this Revolving Note.
 
Company shall pay all costs of collection, including without limitation
reasonable attorneys’ fees and legal expenses, if this Revolving Note is not
paid when due, in accordance with the Agreement whether or not legal proceedings
are commenced.
 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 

 
PHYSICIANS FORMULA, INC.
       
By:
/s/ Ingrid Jackel
 
Name:
Ingrid Jackel
 
Title:
Chief Executive Officer

 
 

--------------------------------------------------------------------------------